Exhibit 10







CONSULTING AGREEMENT




This Consulting Agreement (the “Agreement”), effective as of October 28, 2009
(the “Effective Date”) is entered into by and between Nextfit, Inc. a Nevada
corporation (herein referred to as the “Company”), and Capital Group
Communications, Inc., a California corporation with principal address at 80
Liberty Ship Way Suite 7, Sausalito CA 94965 (herein referred to as the
“Consultant”). As used in this Agreement, the term “Parties” shall refer to the
Company and Consultant jointly.




WHEREAS:




A.

The Company seeks to engage the services of Consultant to assist the Company in
its efforts to gain greater recognition and awareness among relevant investors
in the public capital markets.




B.

The Company is familiar with Consultant and Consultant’s skills and expertise.




C.

The Parties acknowledge and agree that Consultant has completed a preliminary
review and evaluation of the Company and the challenges facing the Company in
the investor relations marketplace and the Company and Consultant have had
discussions regarding these and other matters relating to the Company’s investor
relations objectives.




D.

Consultant is willing to assist the Company to develop better investor
recognition and awareness in the public capital markets.




E.

Subject to the terms and conditions of this Agreement, the Company hereby
engages the services of Consultant to represent the Company in investors'
communications and public relations with existing shareholders, brokers, dealers
and other investment professionals and to consult with management concerning
such Company activities.




NOW THEREFORE THE PARTIES AGREE AS FOLLOWS:




1.00

Commencement and Term of Consulting Services from Consultant. The Company hereby
agrees to retain the Consultant to act in a consulting capacity to the Company,
and Consultant hereby agrees to provide certain consulting services to the
Company as described in Section 2.00 of this Agreement for a period of fourteen
(14) months from the Effective Date (the “Term”).




2.00

Duties of Consultant. Consultant agrees that it shall provide the following
specified consulting services on a best efforts basis:




2.01.

Based on Consultant’s preliminary review and evaluation of the Company and the
challenges facing the Company in the investor relations marketplace and its
further discussions with the Company and shareholders, brokers, dealers and
other investment professionals, prepare a Investor Relations Plan to be
presented and reviewed with management of the Company within ten (10) days after
the Effective Date. The Investor Relations Plan shall address, among other
things, (1) developing and implementing plans and means for presenting the
Company and its business plans, strategy and personnel to the financial
community (using Consultant’s database of licensed brokers, analyst,
institutions and fund managers); and (2) establishing an image for the Company
in the financial community through an extensive grass roots marketing program,
including, but not limited to, setting up Facebook, Twitter, Myshareholder, and
YouTube accounts with directional marketing.




2.02.

Following its meeting with management, shareholders, brokers, dealers and other
investment professionals, Consultant shall promptly review and finalize the
Investor Relations Plan and thereafter provide a final version of the Investor
Relations Plan to the Company and its key constituents, as directed by the
Company.





--------------------------------------------------------------------------------







2.03.

No less frequently than quarterly during the Term, the Company and Consultant
shall review and revise or update the Investor Relations Plan to reflect
changing market conditions, Company performance, new product opportunities and
other factors relating to the price of the Company common stock.




2.04.

Present the Company to Consultant’s online network of brokers, analysts and
institutions (the “Network”) within two (2) days after the Effective Date.
Create and distribute a corporate profile “Institutional Whisper” to the Network
and make a minimum of 1,000 calls per month to the Network and Company
investors.




2.05.

With the cooperation of the Company and during the Term, maintain target
investor awareness of the Company's plans, strategy and personnel, as they may
evolve during the Term and as set forth in the Investor Relations Plan, and
consult and assist the Company in communicating appropriate information
regarding such plans, strategy and personnel to the Network, including
re-direction from yahoo.com finance, investment community professionals and the
general investing public. Create investor relations video utilizing Company
videos and information for us with the Network.




2.06.

Provide assistance to the Company with respect to its shareholder relations
consistent with the Investor Relations Plan.




2.07.

At the Company’s request and subject to the Company’s securing its own rights to
the use of its names, marks, and logos, Consultant shall assist the Company in
the use of its corporate symbols, logos, and names to enhance the presentation
of said symbols, logos and names, and other matters relating to the Company’s
corporate image.




2.08.

At the Company's request, review business plans, strategies, mission statements
budgets, proposed transactions and other plans for the purpose of advising the
Company of the public relations implications thereof.




2.09.

At such intervals as are agreed by the Company and Consultant in the Investor
Relations Plan, report to the Company in respect of its duties described in this
Section 2.00.




2.10.

Perform all other acts required under the terms of the Investor Relations Plan.




3.00

Allocation of Time and Energies. The Consultant hereby agrees to use its best
efforts to perform and discharge faithfully the responsibilities which may be
assigned to the Consultant from time to time by the officers and duly authorized
representatives of the Company in connection with the conduct of the Company’s
financial, public relations and communications activities, subject to compliance
with applicable state and federal securities laws and regulations.




3.01

The Parties acknowledge and agree that the services provided by Consultant and
its staff shall be diligently and thoroughly rendered to achieve the consulting
services required hereunder. The services to be provided by Consultant shall not
be measured by the number of hours devoted by Consultant’s staff on a per day
basis and Consultant and the Company agree that Consultant shall perform the
duties set forth in Section 2.00 of this Agreement in a diligent and
professional manner. The Parties acknowledge and agree that a disproportionately
large amount of the effort to be expended and the costs to be incurred by the
Consultant and the benefits to be received by the Company are expected to occur
within or shortly after the first two (2) months from the commencement of the
Term of this Agreement. It is expressly understood that Consultant's performance
of its duties hereunder will in no way be measured by the price of the Company's
common stock, nor the trading volume of the Company's common stock.





2




--------------------------------------------------------------------------------







3.02

The Parties acknowledge and agree that the services to be performed under this
Agreement are to be performed by Consultant and not by any individual staff
member of Consultant. At all times hereunder, the death, disability, or
incapacity of any member of Consultant’s staff shall not be deemed a breach of
this Agreement.




4.00

Compensation to Consultant for Consulting Services. In consideration for the
consulting services rendered to the Company as described in Section 2.00 of this
Agreement, together with other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company hereby agrees to pay
Consultant the following consulting fees (the “Fees”):




4.01

Payment of Commencement Fee to Consultant by the Company. In consideration for
Consultant’s providing the services described under section 2.00 above,
including undertaking a preliminary evaluation of the Company and Consultant’s
preliminary assessment of the challenges and difficulties facing the Company,
the Company shall pay and deliver to Consultant (at Consultant’s address stated
on the first page of this Agreement) the following Fee:




4.01.01

Issue and deliver to Consultant, at Consultant’s address stated on the first
page of this Agreement, one (1) or more stock certificates (the “Certificates”)
representing 3% of the Company’s issued and outstanding Common Stock (the “Stock
Fee”). Each Certificate shall bear a restricted securities legend in accordance
with the Securities Act of 1933, as amended (the “33 Act”). The Stock Fee shall
be for all purposes non-refundable in every respect. In the event that the
Company later elects to terminate this Agreement at any time following the
commencement of the Term, the Stock Fee shall not be refunded and no amount or
portion of either shall be due or returned to the Company.




4.01.02

Deliver a true and accurate photocopy of the Board of Directors’ resolution duly
adopted by the Company’s Board of Directors authorizing the issuance of the
shares representing the Stock Fee in accordance with this Agreement.




4.01.03

Deliver a true and accurate photocopy of the Board of Directors’ resolution(s)
duly adopted by the Company’s Board of Directors authorizing and approving this
Agreement.




5.00

Representations of Each of the Parties.




5.01

Representations of Consultant. Consultant acknowledges that the shares of Common
Stock to be issued to Consultant as the Stock Fee pursuant to this Agreement
have not been registered under the 33 Act, and accordingly are “restricted
securities” within the meaning of Rule 144 of the 33 Act. As such, the Shares
may not be resold or transferred unless the Company has received an opinion of
counsel reasonably satisfactory to the Company that such resale or transfer is
exempt from the registration requirements of the 33 Act. Further, Consultant
agrees that in connection with the acquisition of Shares hereunder, the
Consultant represents and warrants to the Company, to the best of its/his
knowledge, as follows: (1) Consultant acknowledges that the Consultant has been
afforded the opportunity to ask questions of and receive answers from duly
authorized officers or other representatives of the Company concerning an
investment in the Shares, and any additional information which the Consultant
has requested; (2) Consultant has had experience in investments in restricted
and publicly traded securities; and (3) Consultant has had experience in
investments in speculative securities and other investments which involve the
risk of loss of investment. Consultant acknowledges that an investment in the
Shares is speculative and involves the risk of loss. Consultant has the
requisite knowledge to assess the relative merits and of the investment without
the necessity of relying upon other advisors, and Consultant can afford the risk
of loss of his entire investment in the Shares. Consultant is (i) an accredited
investor, as that term is defined in Regulation D promulgated under the 33 Act,
and (ii) a purchaser described in Section 25102 (f) (2) of the California
Corporate Securities Law of 1968, as amended. In addition, Consultant is
acquiring the Shares for the Consultant’s own account for long-term investment
and not with a view toward resale or distribution thereof except in accordance
with applicable securities laws.





3




--------------------------------------------------------------------------------







5.02

Representations of the Company RE: General. The Company represents that: (1) it
has the requisite authority and power to enter into this Agreement; (2) this
Agreement and the obligations recited hereunder have been approved by the
Company’s Board of Directors; (3) the shares of the Company’s Common Stock
issued to Consultant are free from the claims and interests of any third party;
and (4) the Stock Fee is non-refundable and any termination or attempted
cancellation of this Agreement shall not give the Company or any other person
the right to receive the refund or return of either or both of said fees.




5.03

Representations of the Company RE: Valuation of the Shares. The Company
represents that: (1) the shares issued to Consultant in payment of the Stock Fee
are restricted securities; (2) the value accorded the shares issued to
Consultant in payment of the Stock Fee is not inconsistent with any values
accorded shares of the Company’s Common Stock issued in similar amounts within a
reasonable time period prior to or contemporaneous with the payment of the Stock
Fee to Consultant; and (3) the value accorded the Stock Fee takes into account
the lack of liquidity of the Stock Fee and the lack of marketability of the
block of stock represented by the Stock Fee.




6.00

Additional Representations of the Company. In addition, the Company represents
that Company, and not Consultant, is responsible to perform any and all due
diligence on such lender, equity purchaser or acquisition candidate introduced
to it by Consultant under this Agreement, prior to Company receiving funds or
closing on any acquisition. However, Consultant shall undertake its best efforts
to avoid the introduction of any third party which is known to Consultant to
have had a prior reputation or history of questionable, unethical, or illicit
activities.




7.00

Assignment of Agreement & Assignment of Rights and Obligations. Consultant’s
services under this contract are offered to Company only and may not be assigned
by the Company to any other person or entity with which Company merges or which
acquires the Company or substantially all of its assets. In the event of said
merger or acquisition, all compensation to Consultant herein shall remain due
and payable, and any compensation received by the Consultant may be retained in
the entirety by Consultant, all without any reduction or pro-rating and shall be
considered and remain fully paid and non-assessable. Company shall assure that
in the event of any merger, acquisition, or similar change of form of entity
that its successor entity shall agree to complete all obligations to Consultant,
including the provision and transfer of all compensation herein, and the
preservation of the value thereof consistent with the rights granted to
Consultant by the Company herein.




8.00

Obligation for Expenses. Consultant agrees to pay for all its expenses (phone,
mailing, labor, etc.), other than extraordinary items (travel required by/or
specifically requested by the Company, luncheons or dinners to large groups of
investment professionals, mass faxing to a sizable percentage of the Company's
constituents, investor conference calls, print advertisements in publications,
etc.) approved by the Company prior to its incurring an obligation for
reimbursement.




9.00

Indemnification




9.01

Indemnification of Consultant and Consultant’s Employees and Agents by the
Company. The Company hereby agrees to indemnify and hold Consultant and
Consultant’s employees and agents (the “Indemnified Parties”) harmless against
(i) any and all liabilities, obligations, losses, damages, claims, actions,
asserted against any one or more of the Indemnified Parties, based upon,
resulting from or arising out of any misstatement or omission of material fact
contained in one or more of the statements, representations, press releases,
announcements, reports, or filings made or prepared by the Company or its agents
and (ii) any cost or expense (including reasonable attorneys' fees and court
costs) incurred by the Indemnified Parties or any of them in connection with the
foregoing (including, without limitation, any cost or expense incurred by the
Indemnified Parties in enforcing their rights pursuant to this Section 9.00). No
demand or claim for indemnification under this Section 9.00 may be made after
11:59 p.m., California time, on the date one year following the last date at
which services were rendered to the Company under this Agreement or any
extension thereof.





4




--------------------------------------------------------------------------------







9.02

Obligation for Compliance with Securities Laws. The Parties agree that the
Company shall assume and remain at all times responsible for all information,
statements, and documents released or provided to Consultant and for compliance
with Regulation FD or any other provisions of the Securities Exchange Act of
1934 (the “1934 Act”).




9.03

Indemnification of Company. Consultant will indemnify and hold harmless the
Company and its directors, officers, and each person, if any, who controls the
Company within the meaning of the 33 Act, from and against any and all losses,
claims, damages, expenses, liabilities or actions to which any of them may
become subject under applicable law (including, without limitation, the 33 Act)
and will reimburse them or any legal or other expenses incurred by them in
connection with investigating or defending any claims or actions, whether or not
resulting in liability, insofar as such losses, claims, damages, expenses,
liabilities or actions arise out of or are based upon Consultant’s willful
misconduct or gross negligence. The indemnification agreement contained in this
paragraph shall remain in full force or effect, regardless of any investigation
made by or on behalf of Consultant, and shall survive the consummation of the
transactions contemplated by and termination of this Agreement.




10.00

Agree To Opinion Shares: Company agrees to provide a legal opinion on shares
representing the Stock Fee within seven (7) business days of request of by
Consultant, consistent with the restrictions and limitations of Rule 144
promulgated under Regulation D of the 33 Act.




11.00

Further Assurance. Each of the Parties shall hereafter execute all documents and
do all acts reasonably necessary to effect the provisions of this Agreement.




12.00

Successors. The provisions of this Agreement shall be deemed to obligate, extend
to and inure to the benefit of the successors, permitted assigns, transferees,
grantees, and indemnitees of each of the Parties to this Agreement.




13.00

Independent Counsel. Each of the Parties to this Agreement acknowledges and
agrees that it has been represented by independent counsel of its own choice
throughout all negotiations which preceded the execution of this Agreement and
the transactions referred to in this Agreement, and each has executed this
Agreement with the consent and upon the advice of said independent counsel. Each
party represents that he or it fully understands the provisions of this
Agreement, has consulted with counsel concerning its terms and executes this
Agreement of his or its own free choice without reference to any
representations, promises or expectations not set forth herein.




14.00

Integration. This Agreement, after full execution, acknowledgment and delivery,
memorializes and constitutes the entire agreement and understanding between the
parties and supersedes and replaces all prior negotiations and agreements of the
parties, whether written or unwritten. Each of the Parties to this Agreement
acknowledges that no other party, nor any agent or attorney of any other party
has made any promises, representations, or warranty whatsoever, express or
implied, which is not expressly contained in this Agreement; and each party
further acknowledges that he or it has not executed this Agreement in reliance
upon any belief as to any fact not expressly recited hereinabove.




15.00

Attorneys Fees. In the event of a dispute between the parties concerning the
enforcement or interpretation of this Agreement, the prevailing party in such
dispute, whether by legal proceedings or otherwise, shall be reimbursed
immediately for the reasonably incurred attorneys' fees and other costs and
expenses by the other Parties to the dispute.




16.00

Interpretation & Right to Specific Performance. Wherever the context so
requires: the singular number shall include the plural; the plural shall include
the singular; and the masculine gender shall include the feminine and neuter
genders. In the event that either party to this Agreement commits a breach of
its obligations under this Agreement, the other party shall be entitled to
specific performance in addition to any other remedies to which they may be
entitled.





5




--------------------------------------------------------------------------------







17.00

Captions. The captions by which the sections and subsections of this Agreement
are identified are for convenience only, and shall have no effect whatsoever
upon its interpretation.




18.00

Severance. If any provision of this Agreement is held to be illegal or invalid
by a court of competent jurisdiction, such provision shall be deemed to be
severed and deleted; and neither such provision, nor its severance and deletion,
shall affect the validity of the remaining provisions.




19.00

Counterparts. This Agreement may be executed in any number of counterparts.




20.00

Expenses Associated With This Agreement. Each of the parties hereto agrees to
bear its own costs, attorneys’ fees and related expenses associated with this
Agreement.




21.00

Arbitration. Any dispute or claim arising to or in any way related to this
Agreement shall be settled by arbitration in Sausalito, California. All
arbitration shall be conducted in accordance with the rules and regulations of
the American Arbitration Association ("AAA"). AAA shall designate an arbitrator
from an approved list of arbitrators following both Parties' review and deletion
of those arbitrators on the approved list having a conflict of interest with
either Party. Each Party shall pay its own expenses associated with such
arbitration (except as set forth in Section 11.05 Above). A demand for
arbitration shall be made within a reasonable time after the claim, dispute or
other matter has arisen and in no event shall such demand be made after the date
when institution of legal or equitable proceedings based on such claim, dispute
or other matter in question would be barred by the applicable statutes of
limitations. The decision of the arbitrators shall be rendered within 60 days of
submission of any claim or dispute, shall be in writing and mailed to all the
Parties included in the arbitration. The decision of the arbitrator shall be
binding upon the Parties and judgment in accordance with that decision may be
entered in any court having jurisdiction thereof.




22.00

Confidentiality.




22.01

Confidentiality of This Agreement. The Parties hereto agree that the terms of
this Agreement and all documents constituting parts of this transaction shall be
kept strictly confidential except to the extent necessary to protect the rights
of the Parties hereto or to satisfy the Company’s obligations under the 1934 Act
and the rules adopted by the Securities and Exchange Commission hereunder.




22.02

Confidentiality and Non-Disclosure Of Company Information. Consultant
acknowledges that in performance of services under this Agreement, it may
acquire confidential information concerning the Company’s technology, know-how,
product development and marketing plans, business concepts, financial matters
and other information which are valuable, special and unique assets (herein
“Information”). Consultant will not, during or after the term of this Agreement,
disclose any Information, no matter how acquired, to any person or entity for
any reason or purpose outside of Consultant’s usual business activities as
defined hereunder, and will not in any manner directly or indirectly aid or be a
party to any acts, the effects of which would tend to divert, diminish or
prejudice the technology, good will, business or business opportunities of the
Company. In the event of a threatened breach of Consultant of the provisions of
this paragraph, the Company shall be entitled to an injunction restraining
Consultant from disclosing any such information or from rendering any services
to any person or entity to whom any such information has been disclosed or
threatened to be disclosed. Nothing herein shall be construed as prohibiting the
Company from pursuing any other remedies available to the Company for actual
breach of the provision of this paragraph, including the recovery of damages
from Consultant.





6




--------------------------------------------------------------------------------







23.00

Independent Contractor. Consultant acknowledges that Consultant’s retention does
not confer upon Consultant any ownership interest in or personal claim upon any
license, right or product of the Company, nor does this Agreement confer any
employment right on Consultant. Consultant agrees that in performing its duties
under this Agreement, it shall be operating as an independent contractor as that
term is defined in United States Treasury Department regulations and United
States Internal Revenue Service rulings and interpretations. Nothing contained
herein shall in any way constitute any association, partnership,
employer/employee relationship, or joint venture between the parties hereto, or
be construed to be evidence of the intention of the parties to establish any
such relationship. Neither Party shall have any right, power or authority to
make any representation nor to assume or create any obligation, whether express
or implied, on behalf of the other, or to bind the other Party in any manner
whatsoever. The Parties agree, respectively, that they shall not hold themselves
out in any manner that would be contrary to the terms of this Section 23.00.





7




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.




FOR THE COMPANY:







By:

/s/ Teri Sundh                                    

Teri Sundh, CEO







FOR CONSULTANT:







By:

/s/ Devin Bosch                                 

Devin Bosch CEO

Capital Group Communications, Inc





8


